DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Claim Objections
Claims 7-9 and 10-14 are objected to because of the following informalities:  
Each recitation of “firm stop” and “soft stop” in claims 7-9 should read “resilient firm stop” and “resilient soft stop”, respectively.
Each recitation of “four pillars” in claims 10-14 should read “four elongate resilient pillars”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a vibration isolation subsystem” in claim 1; “x-axis/y-axis/z-axis free motion stage” in claim 2; “a counterbalance mechanism” in claim 5; “a support” and “a mounting structure” in claims 10-16; and “motion limiter” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (EP 3 448 140) in view of DeHaai et al. (US 9,771,030). (For the translation, see US 2019/0063669. It is noted, for the purposes of using the translation, the examiner utilized the citations from the US 2019/0063669 publication below, which is the equivalent of EP 3 448 140.)
Regarding Claim 1, Ingram discloses a motion isolation system for motion-sensitive equipment, comprising: a base (Ingram: Fig. 3; G) subject to ambient motions; a three-axis free motion platform (Ingram: Fig. 3-4; FX1, FX2, LX1, LX2, FY1, LY, LZ) mounted on the base; and a coupling between the motion-sensitive equipment (Ingram: Fig. 3-4; T) and the three-axis free motion platform.
Ingram fails to explicitly disclose a vibration isolation subsystem coupled between the motion-sensitive equipment and the three-axis free motion platform. However, DeHaai teaches a vibration isolation subsystem (DeHaai: Fig. 2-3; 114) coupled between motion-sensitive equipment (DeHaai: Fig. 2-3; 112, 120) and a base.
Ingram and DeHaai are analogous because they are from the same field of endeavor or a similar problem solving area e.g. device supports and isolating vibrations impacting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the equipment and platform in Ingram with the vibration isolation system from DeHaai, with a reasonable expectation of success, in order to provide a secondary mounting system that incorporates multiple isolation devices, thereby helping to reduce component vibrations from the outside and caused by movement of the platform to acceptable levels so that the device is able to operate without being impacted by said vibrations (DeHaai: Col. 1, Ln. 24-31; Ingram: [0029]). 
Regarding Claim 2, Ingram, as modified, teaches the motion isolation system of claim 1, wherein the three-axis free motion platform comprises: an x-axis free motion stage (Ingram: Fig. 3-4; FX1, FX2, LX1, LX2,) and a y-axis free motion stage (Ingram: Fig. 3-4; FY1, LY), the x-axis and the y-axis orthogonal to each other and essentially horizontal, and a z-axis free motion stage, the z-axis being orthogonal to both the x-axis and the y- axis and essentially vertical (Ingram: Fig. 3-4).
Regarding Claim 3, Ingram, as modified, teaches the motion isolation system of claim 2, wherein: the x-axis free motion stage comprises an x-axis carriage (Ingram: Fig. 3-4; LX1, LX2) free to move along an x-axis rail (Ingram: Fig. 3-4; FX1, FX2), the y-axis free motion stage comprises a y-axis carriage (Ingram: Fig. 3-4; LY) free to move along a y-axis rail (Ingram: Fig. 3-4; FY1), and the z-axis free motion stage comprises a z-axis carriage (Ingram: Fig. 3-4; LZ) free to move along a z-axis rail.
Regarding Claim 4, Ingram, as modified, teaches the motion isolation system of claim 3, wherein the y-axis rail (Ingram: Fig. 3-4; FY1) is attached to, and moves with, the x-axis carriage (Ingram: Fig. 3-4; LX1, LX2), the z-axis rail is attached to, and moves with, the y-axis carriage (Ingram: Fig. 3-4; LY), and the vibration isolation subsystem (DeHaai: Fig. 2-3; 114) is coupled between the z-axis carriage and the motion-sensitive equipment (Ingram: Fig. 3-4; T).
Regarding Claim 10, Ingram, as modified, teaches the motion isolation system of claim 3, wherein the vibration isolation subsystem (DeHaai: Fig. 2-3; 114) comprises: a support (DeHaai: Fig. 2-3; 116, 118) attached to the z-axis carriage; four elongate resilient pillars (DeHaai: Fig. 2-6; 164), each pillar having a first end affixed to the support, a length extending from the support parallel to the z-axis, and a second end; and a mounting structure (DeHaai: Fig. 2-3; 120) to couple the motion-sensitive equipment (Ingram: Fig. 3-4; T) to the second ends of the four pillars.
Regarding Claim 15, Ingram, as modified, teaches the motion isolation system of claim 10, further comprising: at least one motion limiter (DeHaai: Fig. 2-3; 124, 166) to limit a range of motion of the mounting structure with respect to the support.
Regarding Claim 16, Ingram, as modified, teaches the motion isolation system of claim 15, wherein each of the at least one motion limiter (DeHaai: Fig. 2-3; 124, 166) comprises: a resilient grommet (DeHaai: Fig. 2-3; 166) attached to the support; and a post (DeHaai: Fig. 2-3; 124) extending from the mounting structure through a center hole in the resilient grommet.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (EP 3 448 140) in view of DeHaai et al. (US 9,771,030) as applied to claim 4 above, and further in view of Hsu et al. (US 2018/0045361).
Regarding Claim 5, Ingram, as modified, teaches the motion isolation system of claim 4, but fails to disclose a z-axis free motion stage comprising a counterbalance mechanism to offset a total weight of the z-axis carriage, the vibration isolation subsystem, and the motion-sensitive equipment. However, Hsu teaches a counterbalance mechanism (Hsu: Fig. 1-4; 3) to offset a total weight of a z-axis carriage, and motion-sensitive equipment.
Ingram and Hsu are analogous because they are from the same field of endeavor or a similar problem solving area e.g. device supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform in Ingram with the counterbalance mechanism from Hsu, with a reasonable expectation of success, in order to provide an element which enacts a constant force for supporting the weight of the carriage and device, thereby enabling the carriage to be adjusted more easily (Hsu: [0033]-[0034]).
Regarding Claim 6, Ingram, as modified, teaches the motion isolation system of claim 5, wherein the counterbalance mechanism (Hsu: Fig. 1-4; 3) comprises at least one constant force spring.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ingram (EP 3 448 140) in view of DeHaai et al. (US 9,771,030) as applied to claim 3 above, and further in view of Langworthy et al. (US 2019/0283899).
Regarding Claim 7, Ingram, as modified, teaches the motion isolation system of claim 3, wherein each of the x-axis rail, the y- axis rail, and the z-axis rail (Ingram: Fig. 3-4; FX1, FX2, , FY1, LY) has a finite length between respective ends.
Ingram fails to disclose a plurality of resilient firm stops, a firm stop from the plurality of firm stops located proximate each end of each of the x-axis rail, the y-axis rail, and the z-axis rail to limit a range of motion of the respective carriage in both directions along the rail. However, Langworthy teaches a plurality of resilient firm stops (Langworthy: Fig. 6-7; 115), a firm stop from the plurality of firm stops located proximate each end of each of a rail (Langworthy: Fig. 6-7; 112, 114) to limit a range of motion of the respective carriage in both directions along the rail.
Ingram and Langworthy are analogous because they are from the same field of endeavor or a similar problem solving area e.g. device supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails in Ingram with the stops from Langworthy, with a reasonable expectation of success, in order to provide a means of limiting the linear translation of the carriages (Langworthy: [0009]), thereby helping prevent unwanted detachment or damage to the system.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (EP 3 448 140) in view of Johnson (US 3,323,764). (For the translation, see US 2019/0063669. It is noted, for the purposes of using the translation, the examiner utilized the citations from the US 2019/0063669 publication below, which is the equivalent of EP 3 448 140.)
Regarding Claim 1, Ingram discloses a motion isolation system for motion-sensitive equipment, comprising: a base (Ingram: Fig. 3; G) subject to ambient motions; a three-axis free motion platform (Ingram: Fig. 3-4; FX1, FX2, LX1, LX2, FY1, LY, LZ) mounted on the base; and a coupling between the motion-sensitive equipment (Ingram: Fig. 3-4; T) and the three-axis free motion platform.
Ingram fails to explicitly disclose a vibration isolation subsystem coupled between the motion-sensitive equipment and the three-axis free motion platform. However, Johnson teaches a vibration isolation subsystem (Johnson: Fig. 1-5; 15, 28) coupled between motion-sensitive equipment (Johnson: Fig. 1; 27) and a base.
Ingram and Johnson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. device supports and isolating vibrations impacting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the equipment and platform in Ingram with the vibration isolation system from Johnson, with a reasonable expectation of success, in order to provide a mounting system that incorporates multiple isolation devices that are able to be adapted to the vibrations experienced by the device, thereby enabling a user to customize the structure to help reduce component vibrations from the outside and caused by movement of the platform to acceptable levels so that the device is able to operate without being impacted by said vibrations (Johnson: Col.2 , Ln. 24-69; Ingram: [0029]). 
Regarding Claim 2, Ingram, as modified, teaches the motion isolation system of claim 1, wherein the three-axis free motion platform comprises: an x-axis free motion stage (Ingram: Fig. 3-4; FX1, FX2, LX1, LX2,) and a y-axis free motion stage (Ingram: Fig. 3-4; FY1, LY), the x-axis and the y-axis orthogonal to each other and essentially horizontal, and a z-axis free motion stage, the z-axis being orthogonal to both the x-axis and the y- axis and essentially vertical (Ingram: Fig. 3-4).
Regarding Claim 3, Ingram, as modified, teaches the motion isolation system of claim 2, wherein: the x-axis free motion stage comprises an x-axis carriage (Ingram: Fig. 3-4; LX1, LX2) free to move along an x-axis rail (Ingram: Fig. 3-4; FX1, FX2), the y-axis free motion stage comprises a y-axis carriage (Ingram: Fig. 3-4; LY) free to move along a y-axis rail (Ingram: Fig. 3-4; FY1), and the z-axis free motion stage comprises a z-axis carriage (Ingram: Fig. 3-4; LZ) free to move along a z-axis rail.
Regarding Claim 10, Ingram, as modified, teaches the motion isolation system of claim 3, wherein the vibration isolation subsystem (Johnson: Fig. 1-3; 15, 28) comprises: a support (Johnson: Fig. 1-3; 28) attached to the z-axis carriage; four elongate resilient pillars (Johnson: Fig. 1-3; 16, 24-26), each pillar having a first end affixed to the support, a length extending from the support parallel to the z-axis, and a second end; and a mounting structure (Johnson: Fig. 1-5; 17, 20-22) to couple the motion-sensitive equipment (Ingram: Fig. 3-4; T) to the second ends of the four pillars.
Regarding Claim 11, Ingram, as modified, teaches the motion isolation system of claim 10, wherein the mounting structure (Johnson: Fig. 1-5; 17, 20-22) is configured such that all or a portion of the motion-sensitive equipment (Ingram: Fig. 3-4; T) is disposed between the four pillars (Johnson: Fig. 1-3; 16, 24-26).
Regarding Claim 12, Ingram, as modified, teaches the motion isolation system of claim 11, wherein the mounting structure (Johnson: Fig. 1-5; 17, 20-22) is configured such that the motion-sensitive equipment does not contact the four pillars (Johnson: Fig. 1-3; 16, 24-26) and the support (Johnson: Fig. 1-3; 28).

Claims 1-3, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (EP 3 448 140) in view of Lavrencik (US 7,290,759). (For the translation, see US 2019/0063669. It is noted, for the purposes of using the translation, the examiner utilized the citations from the US 2019/0063669 publication below, which is the equivalent of EP 3 448 140.)
Regarding Claim 1, Ingram discloses a motion isolation system for motion-sensitive equipment, comprising: a base (Ingram: Fig. 3; G) subject to ambient motions; a three-axis free motion platform (Ingram: Fig. 3-4; FX1, FX2, LX1, LX2, FY1, LY, LZ) mounted on the base; and a coupling between the motion-sensitive equipment (Ingram: Fig. 3-4; T) and the three-axis free motion platform.
Ingram fails to explicitly disclose a vibration isolation subsystem coupled between the motion-sensitive equipment and the three-axis free motion platform. However, Lavrencik teaches a vibration isolation subsystem (Lavrencik: Fig. 2; 10) coupled between motion-sensitive equipment (Lavrencik: Fig. 2; 13-14) and a base.
Ingram and Lavrencik are analogous because they are from the same field of endeavor or a similar problem solving area e.g. device supports and isolating vibrations impacting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the equipment and platform in Ingram with the vibration isolation system from Lavrencik, with a reasonable expectation of success, in order to provide a vibration isolation means that is lighter weight, isolates the system from airborne vibration, lowers the resonant frequency of the platform supporting the device, and diffuses residual energy passing through the isolation system, thereby providing superior vibration isolation for an electronic device so that the device is able to operate without being impacted by vibrations from external or internal sources (Lavrencik: Col. 2, Ln. 4-29; Ingram: [0029]). 
Regarding Claim 2, Ingram, as modified, teaches the motion isolation system of claim 1, wherein the three-axis free motion platform comprises: an x-axis free motion stage (Ingram: Fig. 3-4; FX1, FX2, LX1, LX2,) and a y-axis free motion stage (Ingram: Fig. 3-4; FY1, LY), the x-axis and the y-axis orthogonal to each other and essentially horizontal, and a z-axis free motion stage, the z-axis being orthogonal to both the x-axis and the y- axis and essentially vertical (Ingram: Fig. 3-4).
Regarding Claim 3, Ingram, as modified, teaches the motion isolation system of claim 2, wherein: the x-axis free motion stage comprises an x-axis carriage (Ingram: Fig. 3-4; LX1, LX2) free to move along an x-axis rail (Ingram: Fig. 3-4; FX1, FX2), the y-axis free motion stage comprises a y-axis carriage (Ingram: Fig. 3-4; LY) free to move along a y-axis rail (Ingram: Fig. 3-4; FY1), and the z-axis free motion stage comprises a z-axis carriage (Ingram: Fig. 3-4; LZ) free to move along a z-axis rail.
Regarding Claim 10, Ingram, as modified, teaches the motion isolation system of claim 3, wherein the vibration isolation subsystem (Lavrencik: Fig. 2; 10) comprises: a support (Lavrencik: Fig. 2; 25, 29) attached to the z-axis carriage; four elongate resilient pillars (Lavrencik: Fig. 2; 31, 34, 36), each pillar having a first end affixed to the support, a length extending from the support parallel to the z-axis, and a second end; and a mounting structure (Lavrencik: Fig. 2; 11) to couple the motion-sensitive equipment (Ingram: Fig. 3-4; T) to the second ends of the four pillars.
Regarding Claim 13, Ingram, as modified, teaches the motion isolation system of claim 10, wherein: each of the four pillars (Lavrencik: Fig. 2; 31, 34, 36) comprises first and second segments, the vibration isolation subsystem further comprises a first frame (Lavrencik: Fig. 2; 35), the first segments (Lavrencik: Fig. 2; 36) of each of the four pillars couple the mounting structure (Lavrencik: Fig. 2; 11) to the first frame, and the second segments (Lavrencik: Fig. 2; 31, 34) of each of the four pillars couple the first frame to the support.
Regarding Claim 14, Ingram, as modified, teaches the motion isolation system of claim 10, wherein: each of the four pillars (Lavrencik: Fig. 2; 31, 34, 36) comprises first, second, and third segments, the vibration isolation subsystem further comprises first and second frames, the first segments (Lavrencik: Fig. 2; 36) of the four pillars couple the mounting structure to the first frame (Lavrencik: Fig. 2; 35), the second segments (Lavrencik: Fig. 2; 34) of the four pillars couple the first frame to the second frame (Lavrencik: Fig. 2; 33), and the third segments (Lavrencik: Fig. 2; 31) of the four pillars couple the second frame to the support.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631